Citation Nr: 1121840	
Decision Date: 06/06/11    Archive Date: 06/20/11

DOCKET NO.  10-27 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a disability evaluation in excess of 10 percent for a thoracolumbar spine disability.


ATTORNEY FOR THE BOARD

S. Becker, Associate Counsel


INTRODUCTION

The Veteran had active service from February 2000 to February 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board notes that this matter was developed below as one concerning "residuals, strain and degenerative disc disease, thoracolumbar spine, with Schmorl nodes (claimed as upper, middle, and low back condition and Scheuermann's disease)."  It has been recharacterized to one concerning a thoracolumbar spine disability for the sake of simplicity.


FINDING OF FACT

The evidence shows that the Veteran's thoracolumbar spine disability manifests a pain-free combined range of motion not greater than 120 degrees.


CONCLUSION OF LAW

The criteria for a 20 percent disability evaluation for a thoracolumbar spine disability have been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237, 5243 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate his claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims (Court) held in Dingess v. Nicholson, 19 Vet. App. 473 (2006), that 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) also require VA to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

With respect to higher evaluation claims, VA must provide the claimant with generic notice of the evidence needed to substantiate the claim, namely evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, and of how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (overturning Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008)).

Notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Pelegrini, 18 Vet. App. at 112.

The Veteran was informed via letters dated in June 2008 and April 2009 of the evidence required to establish entitlement to a higher evaluation, the evidence not of record necessary to substantiate his higher evaluation claim, his and VA's respective duties for obtaining evidence, and how VA determines disability ratings and effective dates.  As these letters fully addressed all notice elements and the first was supplied well in advance of the initial adjudication of the claim in October 2008 by the RO, who in this case also is the AOJ, the Board finds that VA's duty to notify has been satisfied.

Pursuant to the duty to assist, VA is required to aid the Veteran in the procurement of service treatment records and other pertinent treatment records, whether or not they are in Federal custody, as well as provide a medical examination and/or medical opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

VA has obtained the Veteran's service treatment records, which were considered when service connection initially was granted for his thoracolumbar spine disability.  No VA treatment records or private treatment records have been obtained on his behalf.  The duty to assist is not applicable in this regard, however, as the Veteran has not identified any such records.  See 38 U.S.C.A. § 5103A(b).  He instead submitted private treatment records himself.

Acknowledgement is given to the Veteran's statement in his June 2010 substantive appeal on a VA Form 9 that he underwent magnetic resonance imaging (MRI) of his back in March 2009.  No records relating to this MRI are currently before the Board.  While any such records which exist would be pertinent in that they concern the thoracolumbar spine disability at issue here, they would not be useful in this adjudication.  At issue is the severity of the Veteran's disability, not its nature as shown through MRI.  Thus, the Board finds that the duty to assist does not attach to helping him obtain records regarding his March 2009 MRI.

A VA spine examination was afforded to the Veteran in September 2008.  Although the examiner did not review the claims file, the Veteran gave an accurate history regarding his thoracolumbar spine disability.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (finding that the mere fact that an examiner did not review the claims file does not render a medical examination inadequate, particularly where the content of the examination shows that the examiner was familiar with the Veteran's history); D'Aries v. Peake, 22 Vet. App. 97 (2008) (same).  He also described his relevant symptomatology.  After receiving this information, the examiner conducted a thorough physical and performed necessary diagnostic tests.  The examiner also documented each of these actions in detail in an examination report.  As such, the Board finds that the examination was adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (defining adequacy with respect to medical examinations and opinions as those providing sufficient detail so that the Board can perform a fully informed evaluation of the claim).

In his April 2009 notice of disagreement (NOD), the Veteran conveyed his belief that the examiner who conducted his September 2008 VA spine examination did not care about the back pain he described.  In this regard, the Veteran recounted that he attempted to tell the examiner about having trouble with normal everyday activities, especially those with his young children.  The Board notes that the examination report contains approximately two pages on the Veteran's back pain.  Included therein are his relations that he performs all required activities of his job as a deputy sheriff despite back pain and that he lifts his children but will not carry them around due to back pain.  As such, the Veteran's belief about the examiner is not supported by the record.

The Veteran additionally expressed dissatisfaction with the fact that the examiner who conducted his September 2008 VA spine examination, in having him to bend his back in all directions, instructed him to continue bending even after he began to feel pain in both his April 2009 NOD as well as his June 2010 substantive appeal on a VA Form 9.  He indicated that he felt this was done so that he ultimately would be awarded a lower disability rating.  The Board notes that the examination report indeed documents how far the Veteran could move his back in each direction as well as the point at which he began experiencing pain in doing so.  However, no fault on the part of the examiner is found because this is in compliance with how the severity of back disabilities such as the Veteran's thoracolumbar spine disability are assessed.  A thorough discussion in this regard is set forth below.  In brief, the rating criteria mandate measurement of range of motion in the back with or without pain while associated regulations and caselaw require consideration of the effects of pain during this range of motion.

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional development necessary for a fair adjudication of the claim that has not been undertaken.  The Board therefore finds that VA's duty to assist has been satisfied.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

As both the duty to notify and the duty to assist have been fulfilled, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Higher Evaluation

The Veteran contends that his thoracolumbar spine disability is more severe than contemplated by a 10 percent evaluation.  

Disability evaluations are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  Separate Diagnostic Codes identify various disabilities and the criteria for specific ratings for the disabilities.  The percentage ratings represent as far as practicably can be determined the average impairment in earning capacity due to a service-connected disability.  38 U.S.C.A. § 1155.  The evaluation assigned is determined by comparing the extent to which a Veteran's service-connected disability impairs his ability to function under the ordinary conditions of daily life, as demonstrated by the Veteran's symptomatology, with the schedule of ratings.  Id.; 38 C.F.R. § 4.10; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Examination reports must be interpreted, and if necessary reconciled, into a consistent picture so that the evaluation rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2.  If two disability evaluations are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  However, any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been established and a higher disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, staged ratings are appropriate in any claim for a higher evaluation if distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40.  Consideration of a higher rating for flare ups or for functional loss due to weakness, excess fatigability, incoordination, or pain on movement is warranted for Diagnostic Codes predicated on limitation of motion.  Id.; 38 C.F.R. §§ 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The Veteran's service-connected thoracolumbar spine disability currently is rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5237 and 5243.  Diagnostic Code 5237 concerns lumbosacral or cervical strain.  This disability, along with the spinal disabilities addressed in Diagnostic Codes 5235 to 5236 and 5238 to 5242, is rated pursuant to the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  The General Rating Formula provides that disability evaluations are to be made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  A 10 percent rating is awarded when (1) forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees, (2) the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees, (3) muscle spasm, guarding, or localized tenderness is present but does not result in abnormal gait or abnormal spinal contour, or (4) there is a vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating requires (1) forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees, (2) the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or (3) muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A disability evaluation of 40 percent is assigned when (1) forward flexion of the thoracolumbar spine is limited to 30 degrees or less or (2) there is favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the entire thoracolumbar spine merits a 50 percent disability rating.  The maximum disability rating of 100 percent is reserved for when there is unfavorable ankylosis of the entire spine.

The normal range of motion for the thoracolumbar spine is from 0 degrees to 90 degrees forward flexion, 0 degrees to 30 degrees extension, 0 degrees to 30 degrees left and right lateral flexion, and 0 degrees to 30 degrees left and right lateral rotation.  38 C.F.R. § 4.71, Diagnostic Codes 5235 to 5242, General Rating Formula, Note (2); see also 38 C.F.R. § 4.71, Plate V.  Combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  Id.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71, Diagnostic Codes 5235 to 5242, General Rating Formula, Note (5).  Unfavorable ankylosis is a condition in which the entire thoracolumbar spine or the entire spine is fixed in flexion or extension and ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration, gastrointestinal symptoms due to pressure of the costal margin on the abdomen, dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation, or neurologic symptoms due to nerve root stretching.  Id.

The General Rating Formula also provides for the assignment of separate disability ratings under appropriate Diagnostic Codes for any objective neurologic abnormalities associated with a disease or injury of the spine, including, but not limited to, bowel or bladder impairment.  38 C.F.R. § 4.71, Diagnostic Codes 5235 to 5242, General Rating Formula, Note (1).

Diagnostic Code 5243 addresses intervertebral disc syndrome (IVDS).  Pursuant to this Code, IVDS is rated under either the General Rating Formula outlined above or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Formula for Rating IVDS), whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  Incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months merit a 10 percent disability evaluation under the Formula for Rating IVDS.  A 20 percent disability rating is assigned for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  Incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months results in award of a 40 percent disability rating.  Finally, the maximum 60 percent disability rating requires incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Each spinal segment manifesting clearly distinct effects of IVDS is rated separately pursuant to these criteria.  Id., Note (2).

An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Formula for Rating IVDS, Note (1).

The Board notes at the outset that although all the evidence has been reviewed, only the most salient and relevant evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record, but does not have to discuss each piece of evidence).  As stated above, the only issue is the current severity of the Veteran's thoracolumbar spine disability.  Information of record concerning the nature of this disability and when specific diagnoses first were, or should have been, made therefore will not receive further mention.

In his May 2008 claim, the Veteran indicated that he sometimes is not able to play with his two small children due to his back.  He also indicated that he sometimes wakes up with back pain that is so bad he has to continue lying down for several minutes before rolling out of bed.

The Veteran characterized his back pain as extreme in a June 2008 statement.  He noted that he felt much older than his chronological age because of his back and reiterated that he sometimes could not play with his young children for the same reason.  He also mentioned that the only way he can sleep in bed is on his back and that he has to get out of bed by rolling out instead of sitting up and moving his feet to the floor.

Private treatment records dated in March 2008 document the following.  The Veteran complained of severe back pain and numbness in his hands and feet at times.  He denied bladder and bowel problems.  Upon physical assessment, there was tenderness over the upper thoracic spine but none over the lower lumbar paraspinous muscles.  No abnormalities were found with respect to his extremities.  The Veteran's reflexes were intact bilaterally.

G.L., the Veteran's father, related that the Veteran has constant back pain and cannot stand up straight due to curvature of his spine in a statement dated in approximately September 2008.  As a result, G.L. further related that the Veteran frequently is unable to play with his children or do any physical or strenuous activities and cannot sit in a chair or stand in any one position for long without discomfort.

Also in September 2008, the Veteran was afforded a VA spine examination.  He reported stiffness, constant thoracic spine pain without radiation, intermittent lumbar spine pain without radiation, and flare ups of pain with respect to both his thoracic and lumbar spine.  He indicated that he picks up but does not carry his young children due to his pain.  However, he also indicated that he performs all required activities of his full time job as a deputy sheriff despite his pain.  The Veteran denied incapacitating episodes during the past year, bladder and bowel impairment, parasthesias, numbness, leg or foot weakness, and falls.

Tenderness was found in the sacrospinals upon physical assessment of the Veteran's thoracolumbar spine.  However, there was no spasm, guarding, weakness, atrophy, or abnormal spinal curvature such as gibbus, kyphosis, list, lumbar flattening, lumbar lordosis, scoliosis, or reverse lordosis.  The Veteran's gait was normal.  As such, the examiner answered the question of whether there was spasm, localized tenderness, or guarding severe enough to be responsible for abnormal gait or abnormal spinal contour in the negative.  Motor, sensory, and reflex testing also was normal.  Ankylosis was not found.  Indeed, thoracolumbar range of motion was from 0 to 80 degrees flexion, 0 to 25 degrees extension, and 0 to 30 degrees left and right lateral flexion as well as left and right lateral rotation.  Pain was present beginning at 20 degrees flexion, 10 degrees extension, 20 degrees left and right lateral flexion, and 25 degrees left and right lateral rotation.  Pain also was present upon repeated testing, but it did not elicit any additional range of motion loss.

Based on these results, the examiner opined that the Veteran's thoracolumbar spine disability significantly affected his employment by causing pain.  The examiner further opined that the Veteran's disability affected his usual daily activities.  Specifically, his disability was found to prevent sports and have a mild to moderate impact on exercise, have a moderate to severe effect on traveling depending on the length of the trip, have a mild to moderate impact on chores depending on the chore, and mildly affect bathing, shopping, and recreation.

The Veteran stated in his April 2009 NOD that he deals with back pain day in and day out.  He additionally stated that he has trouble doing normal everyday activities, especially those involving his young children.

The Veteran similarly indicated in his June 2010 substantive appeal on a VA Form 9 that he lives his life day after day in pain.  He noted that sometimes his back pain is extreme and sometimes it is not so extreme.  Then, he related that due to his back pain he now is unable to pick up his children, cannot lay on the floor to play with them, and had to quit participating in some team physical activities.  The Veteran next stated that his September 2008 VA spine examination, in which he bent his back as far as possible in spite of pain, was not representative of the impact of his thoracolumbar spine disability because he normally stops bending once he feels pain.  Finally, he reiterated that he felt much older than his chronological age because of his back.

Given the above, the Board finds that entitlement to a 20 percent disability rating is warranted under the General Rating Formula for the Veteran's thoracolumbar spine disability.  He does not satisfy any of the criteria for such an evaluation outright.  Yet one of these criteria is met when DeLuca and its associated regulations is taken into account.

The evidence does not show the presence of muscle spasm, guarding, or localized tenderness severe enough to result in abnormal gait or abnormal spinal contour during this period.  The Veteran denied having spasms at his September 2008 VA spine examination.  Such spasms were not found upon physical assessment at this examination.  Neither was guarding.  Tenderness over the upper thoracic spine was documented in March 2008 private treatment records.  Although there also was tenderness over the thoracolumbar sacrospinals at the September 2008 VA spine examination, it was not severe enough to result in an abnormal gait or spinal contour.  The Veteran's gait indeed was normal.  There was no abnormal spinal curvature of any kind.  

Acknowledgement is given to G.L.'s contradictory statement that the Veteran cannot stand up straight due to curvature of his spine.  G.L. is competent to relate that the Veteran's spine is curved because this symptom readily is observable.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), Barr v. Nicholson, 21 Vet. App. 303 (2007); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, only those with specialized medical knowledge, training, and/or experience are competent to answer a question such as whether the amount of spine curvature present is abnormal.  Jones v. West, 12 Vet. App. 460 (1999); Espiritu, 2 Vet. App. at 492.  There is no indication that, as a layperson, G.L. possesses such knowledge, training, and/or experience.  More probative weight is assigned to the findings from the September 2008 VA spine examination, where the examiner was a medical professional, than his statement for this reason.

There is no evidence that forward flexion of the Veteran's thoracolumbar spine was greater than 30 degrees but not greater than 65 degrees or that combined range of motion of his thoracolumbar spine was not greater than 120 degrees.  Flexion was to 80 degrees initially and upon repeated testing at the September 2008 VA spine examination.  The sum of the Veteran's range of flexion (80 degrees), extension (25 degrees), left and right lateral flexion (30 degrees each = 60 degrees), and left and right rotation (30 degrees each = 60 degrees) both initially and upon repeated testing at this examination was 225 degrees.

Nevertheless, one of the criteria in the preceding paragraph is satisfied when flare ups and functional loss due to weakness, excess fatigability, incoordination, and pain on movement is contemplated pursuant to DeLuca and related regulations.  The subjective evidence includes the Veteran's repeated complaints of severe or extreme general back pain, constant thoracic spine pain, intermittent lumbar spine pain, as well as flare ups of pain with respect to both his thoracic and lumbar spine which makes him feel older than his actual age, hampers his ability to play with and pick up and carry his children, affects how he sleeps and gets out of bed, and prevents his participation in some team physical activities.  It also includes G.L.'s observation that the Veteran constantly suffers from back pain such that he frequently is unable to play with his children or do any physical or strenuous activities and cannot sit in a chair or stand in any one position for long without discomfort.

As above, both the Veteran and G.L. are competent in this regard because the symptom of pain is within personal experience in the case of the Veteran and capable of observation by G.L.  Jandreau, 492 F.3d at 1372, Barr, 21 Vet. App. at 303; Espiritu, 2 Vet. App. at 492.  They also are credible since the objective evidence is confirmatory.  Specifically, it includes the opinion of the examiner who conducted the September 2008 VA spine examination that the Veteran's pain significantly affects his occupation as well as has a mild to preventative effect on a host of his usual daily activities.  It also includes findings of pain measured as commencing at 20 degrees of flexion of the Veteran's thoracolumbar spine during the September 2008 VA spine examination.  The objective evidence further includes findings of pain starting in the middle of extension (10 degrees) and pain beginning toward the end of left and right lateral flexion (25 degrees each) as well as of left and right lateral rotation (20 degrees each).  Thus, the Veteran's combined pain-free range of motion equaled 120 degrees.

Careful consideration has been given to whether a disability rating higher than 20 percent is warranted.  However, the criteria for the next highest evaluation of 40 percent are not met or most closely approximated.  There is no indication that the Veteran suffers from favorable ankylosis of his entire thoracolumbar spine.  Indeed, the examiner who conducted the September 2008 VA spine examination specifically found that ankylosis was not present.  With respect to forward flexion of the thoracolumbar spine being limited to 30 degrees or less, it is reiterated that the Veteran was able to bend to 80 degrees.  It is true, as noted above, that he experienced pain beginning at 20 degrees.  Yet he also reported that he performs all duties required of him in his full-time position as a deputy sheriff despite his pain.  The Board thus finds it far more credible that the Veteran, in competently asserting pursuant to the applicable caselaw cited in the above paragraph that he normally stops bending his back when he feels pain, limits his forward flexion at some point greater than 30 but not greater than 65 degrees rather than at 30 degrees or less.  DeLuca and its associated regulations related to pain on movement further must be weighed against the General Rating Formula's stipulation that ratings be made with or without symptoms such as pain.  Accordingly, a 20 percent disability evaluation rather than a 40 percent disability evaluation is assigned to the Veteran's thoracolumbar spine disability.

Entitlement to a separate rating is not warranted under the General Rating Formula for any objective neurologic abnormalities associated with the Veteran's thoracolumbar spine disability.  The Veteran's denial of bladder and bowel impairment is reflected in both March 2008 private treatment records and his September 2008 VA spine examination.  Although his complaint of numbness in his hands and feet at times is documented in these private treatment records, he denied parasthesias, numbness, leg or foot weakness, and falls at the examination.  He also indicated that his thoracic and lumbar pain was without radiation during this examination.  No abnormalities with respect to the Veteran's extremities were found at any point.  Indeed, the March 2008 private treatment records show that his reflexes were intact bilaterally whereas reflex testing as well as motor and testing was normal at the September 2008 VA spine examination.  It therefore appears that the hand and feet numbness reported by the Veteran was both transitory and unrelated to his thoracolumbar spine disability.

Turning to the Formula for Rating IVDS, there is no indication that the Veteran has experienced any incapacitating episodes as a result of his thoracolumbar spine disability.  He denied any such episodes during the previous year at his September 2008 VA spine examination.  None of the other evidence establishes or even mentions that he ever had acute symptoms lasting one week or more, that treatment by a physician was required to address his symptomatology, or that a physician prescribed bed rest.  As such, use of the Formula for Rating IVDS would result in a noncompensable rating.  The 20 percent disability rating assigned herein pursuant to the General Rating Formula therefore stand as the higher evaluation.

For each of the above reasons, a 20 percent disability rating, but no greater, is warranted for the Veteran's thoracolumbar spine disability.  This finding applies to the entire period on appeal, rendering staged ratings inappropriate.

III.  Extraschedular Consideration

The above determination granting the Veteran a 20 percent disability evaluation for his thoracolumbar spine disability is based on application of pertinent provisions of the VA's Schedule for Rating Disabilities.  There is no indication that referral is warranted for consideration of the assignment of an evaluation on an extraschedular basis.  See 38 C.F.R. § 3.321(b).

The Court clarified the analytical steps necessary to determine whether referral for such consideration is warranted in Thun v. Peake, 22 Vet. App. 111 (2008).  A determination of whether the evidence presents such an exceptional disability picture that the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology first must be made by the RO or Board.  If the rating criteria are inadequate, the RO or Board must proceed to determine whether the Veteran's exceptional disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.

There has been no showing that the Veteran's thoracolumbar spine disability picture could not be contemplated adequately by the applicable schedular rating criteria discussed above.  The Veteran's symptoms, which together show his level of disability, were evaluated using these criteria and associated statutes, regulations, and caselaw.  Higher ratings are provided for by the criteria, but, as explained above, the currently assigned rating adequately describes the nature, extent, and severity of the Veteran's disability.

Given that the applicable schedular rating criteria are adequate, the Board finds that the Veteran does not manifest an exceptional thoracolumbar spine disability picture.  Discussion of whether he exhibits related factors such as marked interference with employment or frequent periods of hospitalization therefore is unnecessary, so referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A 20 percent disability evaluation for a thoracolumbar spine disability is granted, subject to the laws and regulations governing monetary awards.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


